Citation Nr: 0020563	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  00-04 043	)	DATE
	)
	)


THE ISSUE


Whether an October 7, 1981, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to 
service connection for a nervous disorder, should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

(The issue of the veteran's current entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and post-traumatic stress disorder (PTSD), is 
the subject of a separate decision of the Board.)


REPRESENTATION

Moving Party Represented by: James W. Stanley, Jr., Attorney


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including service in the Republic of Vietnam.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an October 
7, 1981, Board decision that denied entitlement to service 
connection for a nervous disorder.

As a preliminary matter, the Board notes that, in a separate 
decision that will be issued together with this decision, the 
Board will address the veteran's current entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and PTSD.  In addition, as will be 
discussed in more detail in the concurrently issued decision, 
in a March 1997 decision, the Board reopened the veteran's 
claim for service connection for an acquired psychiatric 
disorder and thereafter denied entitlement to that benefit.  
The veteran appealed the denial the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (Court).  In an April 1998 order, the Court 
granted a joint motion for remand, which among other things, 
noted that the veteran had raised the issue of CUE in the 
Board's October 1981 decision and the enactment of recent 
legislation that allowed for revision of prior Board 
decisions on this basis.  The Court directed the Board that, 
on remand, it needed to address that claim.  In compliance 
with the Court's instructions, in March 2000, the Board sent 
a letter to the veteran and his attorney and advised him of 
the recent enactment of the legislation and the appropriate 
procedures, provided a copy of the final rule amending the 
Board's Rules of Practice governing review of Board decisions 
on the basis of CUE, and requested that he set forth the 
specific basis in support of that claim.  As such response 
was received at the Board in May 2000, the matter is now 
ready for the Board's disposition.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an October 7, 1981, decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder.

3.  The veteran has not alleged that the facts as they were 
known at the time of the October 7, 1981, decision were not 
before the Board, or that the Board incorrectly applied the 
extant statutory and regulatory provisions at the time of the 
July 1987 decision, nor has he asserted how, but for any 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

The appellant has not advanced a valid claim of clear and 
unmistakable error in the October 7, 1981, decision of the 
Board, which denied service connection for a nervous 
disorder.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Background

The veteran alleges CUE in the Board decision of October 7, 
1981, which denied service connection for a nervous disorder.  

The pertinent evidence of record at the time of the Board's 
October 7, 1981, decision included the service medical 
records; treatment records from Arkansas State Hospital, 
dated from January 1977 to July 1980; reports of VA 
examinations conducted in July 1978 and January 1981; and 
statements of the veteran.

The service medical records reflect that the veteran was seen 
on several occasions for psychiatric complaints.  An examiner 
indicated that he suffered from complaints that were 
psychosomatic in nature.  In addition, he was subsequently 
diagnosed as having hypochondriacal neurosis.  At separation 
from service, his psychiatric status was reported as normal.

The private medical records from the Arkansas State Hospital 
show that the veteran was treated there on both an outpatient 
and inpatient basis and that he was diagnosed as suffering 
from a paranoid personality; depressive neurosis; and an 
acute schizophrenic episode.  No information as to either the 
onset or etiology of any of these disorders was provided.

The July 1978 VA examination report reflects that, after 
interviewing the veteran and reviewing his pertinent 
treatment records, the physician diagnosed him as having a 
paranoid personality (based on the records) and depression.  
No information as to the onset or etiology of either 
disability was indicated.  In the January 1981 VA examination 
report, the physician noted the veteran's pertinent 
psychiatric history and diagnosed him as having 
undifferentiated type schizophrenia, which he indicated was 
modified slightly by drug therapy.  In addition, with respect 
to the veteran's complaints relating to combat activities in 
Vietnam and a possible diagnosis of PTSD, the examiner 
essentially concluded that such a diagnosis was not 
appropriate.  Further, the physician stated, "In my opinion, 
his emotional disorder is not based on his military 
experience."

In the October 7, 1981 decision, the Board explained that 
service connection was available if it was demonstrated that 
a disability was incurred in or aggravated by service.  The 
Board further indicated that, even if not shown during his 
period of active duty, presumptive service connection was 
available for a psychosis that became manifest to a degree of 
10 percent within one year of his discharge.  The Board also 
observed that service connection was warranted if there was a 
showing of a chronic disease in service, or upon a 
demonstration of continuity of chronic symptomatology.  
However, the Board denied the claim on the grounds that a 
chronic acquired nervous disorder was not present during his 
period of active duty; that schizophrenia was first manifest 
several years after service; and that the veteran did not 
have PTSD.

B.  Analysis

The Board's October 7, 1981, decision is final.  See 38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999). 

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging clear and 
unmistakable error in a rating decision that was subsumed in 
that decision.  Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  However, effective November 21, 1997, the provisions 
of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111 (West Supp. 1999)) permit challenges to 
decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining clear 
and unmistakable error.  64 Fed. Reg. 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law 
is found primarily in the precedent opinions of the United 
States Court of Appeals for Veterans Claims (formerly known 
as the United States Court of Veterans Appeals) (Court).  
Clear and unmistakable error is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

In the Russell case, 3 Vet. App. 310, the Court propounded a 
three-pronged test for determining when there is CUE present 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  

The regulations governing consideration of a motion for 
revision or reversal of a final Board decision on the basis 
of CUE also provide that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  See 38 C.F.R. § 20.1404(b).

VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See 20.1403(d)(2); 
Elkins v. Brown, 8 Vet. App.  391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  Moreover, allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d)(3); Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

In response to the Board's March 2000 invitation to explain 
the basis of his allegation of CUE in the October 7, 1981, 
Board decision, the veteran's reply, through his attorney, in 
its entirety, consists of the following:

Thanks for your 3-14-00 letter (sic) 
essentially our arguments are incorpated 
(sic) into the memorandum to the BVA.

We contend that the error in the 10-07-81 
denial was CUE because it was 
undebaitable (sic) and would have 
resulted in a different outcome[,] 
[e]specially the unrefutted (sic) proff 
(sic) that [the veteran] was a combat 
veteran and his medical records at the 
time established a wee (sic) grounded 
claim[.]  38 C.F.R. § 3.159; 38 C.F.R. 
§ 3.304(F); 38 C.F.R. § 3.303(f).

We look forward to hearing from you soon.

It is unclear what memorandum the veteran is referring to; 
however, giving him the benefit of every reasonable doubt, 
the Board will assume that he is referring to the December 
1993 argument in which he initially raised the issue of CUE 
in the 1980 RO rating action that denied service connection 
for a nervous disorder, which was appealed to the Board and 
culminated in the Board's October 7, 1981, decision.  In that 
memorandum, the veteran asserted the failure to adjudicate 
the veteran's claim in accordance with 38 C.F.R. § 3.303(d); 
the failure to follow paragraph 7.46(e) and (f) of Veterans 
Benefits Administration Manual; the failure to consider the 
criteria pertaining to PTSD in Diagnostic and Statistical 
Manual of Mental Disorders, Third Edition, (DSM-III); the 
failure consider presumptive service connection under 38 
C.F.R. § 3.307 for schizophrenia; and the failure to assist 
the veteran in the development of his well-grounded claim, to 
specifically include failing to verify the veteran's combat-
related stressors.

Clearly, the veteran does not allege that the correct facts 
were not before the Board.  Instead, in alleging that he had 
submitted a well-grounded claim in the May 2000 statement and 
in the December 1993 memorandum, he is arguing that VA failed 
to comply with the duty to assist.  Thus, the veteran is 
implicitly acknowledging that the elements necessary for 
establishing a claim of service connection for an acquired 
psychiatric disorder were not unmistakably met.  As such, 
this is certainly not the kind of error that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Indeed, notwithstanding the veteran's current 
contention that his claim was well grounded in October 1981, 
the evidence discussed above shows that there was no 
competent medical evidence linking any psychiatric disability 
to service or evidence of a psychosis that had its onset 
within one year of his discharge.

Moreover, as noted above, the veteran's allegations that VA 
breached its duty to assist him in the development of his 
"well-grounded" claim, as noted above, as well as his 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence, do not constitute valid 
assertions of clear and unmistakable error.  See 38 C.F.R. § 
20.1403(d)(2), (d)(3).  See also Simmons v. West, No. 98-354 
(U.S. Vet. App. May 12, 2000), in which the Court recently 
reaffirmed the principle that a request for reweighing the 
evidence cannot be as a basis for a CUE claim; when there is 
evidence both pro and con on the issue, it is impossible for 
the appellant to succeed in showing that the result would 
have been manifestly different.  Id., slip op. at 5.

Thus, in asserting CUE, the veteran has not alleged that the 
facts as they were known at the time of the October 7, 1981, 
decision were not before the Board, or that the Board 
incorrectly applied the extant statutory and regulatory 
provisions at the time of the July 1987 decision, nor has he 
asserted how, but for any alleged error, the outcome of the 
decision would have been different.  Hence, he has failed to 
advance a valid claim of CUE, and there is no requirement 
that the Board address the merits of the issue.  See 
38 C.F.R. §  20.1404(b); Fugo, 6 Vet. App. at 45.  
Accordingly, the motion must be denied due to the absence of 
legal merit.  See Rivers v. Gober, 10 Vet. App. 469, 472-73 
(1997); Luallen, 8 Vet. App. at 96.



ORDER

The motion to revise or reverse the October 7, 1981, decision 
of the Board of Veterans' Appeals, which denied entitlement 
to service connection for a nervous disorder, is denied.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 


